Citation Nr: 0113801	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for cause of death.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1941 to April 1942, from October 1944 to 
March 1945, and in December 1945.  The veteran had active 
service in the recognized guerrilla services from October 
1944 to August 1945.  The appellant is the surviving widow of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manila, Philippines, which denied service connection for 
cause of death.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the claimant.  
In essence, the following sequence is required: there must be 
a decision by the RO, the claimant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the claimant, and finally the 
claimant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The RO notified the appellant that her request to reopen her 
claim for service connection for cause of death was being 
denied by rating decision dated in October 1999.  The 
appellant filed a timely notice of disagreement in November 
1999.  The RO issued a statement of the case in December 
1999.  The appellant filed a substantive appeal by letter, 
which was received by the RO in September 2000.

The record reflects that the veteran was not service 
connected for any disability prior to his death.  The last 
final rating decision pertaining to service connection for 
cause of death was in May 1997.




REMAND

The evidence submitted since May 1997 consists of an 
affidavit performed by the appellant.  The affidavit reveals 
that the veteran suffered a mild stroke in 1950 and was 
hospitalized.  At the time of the stroke the veteran already 
had hypertension.  He worked as a heavy equipment operator 
from May 1950 to June 1961.

The evidence of record at the time of the May 1997 rating 
decision consisted of service personnel and medical records, 
the death certificate and an affidavit by C.L.  The service 
medical records show that the veteran underwent a physical 
examination in December 1945, which revealed no defects or 
abnormalities.  The medical examination report reflected that 
the veteran's blood pressure was not measured and laboratory 
tests were not performed.  Service personnel records disclose 
that the veteran completed an Affidavit of Philippine 
Personnel.  The date of the affidavit is incomplete; the 
document is dated in January "194."  The affidavit covers 
activities and duties performed through December 1945.  The 
veteran indicated that he was sick with malaria for 
approximately three weeks in August 1945 to September 1945.  
He also indicated that he was sick from February 1944 to July 
1944 from an "unknown illness."  The affidavit of C.L., 
dated in November 1996, states that the veteran was 
hospitalized in 1950 for ulcer, rheuma, and "high blood."

Prior to re-adjudicating the issue of service connection or 
any other issues going to the merits, the Board must first 
establish jurisdiction over this matter.  In order to 
establish jurisdiction, the Board must initially consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim for service connection for cause of 
death.  38 C.F.R. §§ 5108, 7104 (2000).  The Board must 
proceed in this fashion regardless of the determination the 
RO made on the issue of new and material evidence.  See 
Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996).  Therefore, 
the issue before the Board is whether new and material 
evidence has been submitted to reopen the claim for service 
connection for the cause of death of the veteran.

The United States Court of Appeals for the Federal Circuit 
entered a decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) concerning the definition of the term "new and 
material evidence" found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the Court in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), had "overstepped its judicial authority" 
by adopting a social security case law definition of "new 
and material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131  
(West 1991 & Supp. 2000).  In order to show a chronic disease 
in service there must be a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2000).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the appellant has provided evidence pertaining 
to the veteran's medical history of a mild stroke in 1950 and 
ensuing hospitalization.  The death certificate shows that 
post cerebrovascular accident was the disease or condition 
directly leading to death.  Cardiorespiratory arrest is shown 
as the antecedent cause.  The appellant's contention is that 
while in active service the veteran suffered from 
"rheumatism," an ulcer and high blood pressure and these 
disorders contributed to the veteran's death.  The RO, in the 
October 1999 rating decision, correctly advises the appellant 
of the deficiencies of the evidence presented as "new and 
material."  The RO also advises the appellant of 
deficiencies in the December 1999 statement of the case and 
in addition, provides the appellant with 38 C.F.R. § 3.156.  

Prior to the rating decision, the RO repeatedly advised the 
appellant that she needed to submit new and material evidence 
in order for her claim to be reopened.  The RO initially 
advised the appellant of what specific evidence was needed in 
a letter dated in February 1997.  At that time the RO advised 
the appellant that service connection had not been 
established for any disability during the veteran's lifetime.  
The RO then added that "[i]n order to be entitled to DIC, it 
must be shown that this disability (sic) or another 
disability of service origin resulted directly in your 
husband's death, or materially contributed to or hastened his 
death."  The RO then went on to advise the claimant to 
submit all available medical evidence of treatment since the 
veteran left active service, "which you feel was related to 
your husband's cause of death."  The RO repeated this advice 
in letters dated in August 1997 and December 1999.  

The Board notes that while evidence dated between discharge 
and death may be relevant as it pertains to service 
connection if dated within the one year presumptive period 
and it may be relevant for the purpose of showing chronicity, 
the RO failed to specifically advise the appellant of what is 
needed and why.  While the notice explains the general 
principle that a service connected disability must be shown 
to have caused death or have contributed substantially and 
materially to cause death, the notice is not clear or 
adequate as to what evidence she needed to submit to 
substantiate her claim in light of this principle.  The 
notice leaves the impression that the evidence needed to 
substantiate the claim need only bear on the presence of 
disability after service.  The notice does not clearly 
explain that the claimant must submit medical evidence to 
show that a disability incurred or aggravated in service 
caused or contributed substantially and materially to cause 
death.

For these reasons, the Board finds that the notices 
pertaining to new and material evidence failed to comply with 
the notice requirements of the VCAA.  Specifically, these 
notices do not properly provide the appellant with adequate 
notice of required information and evidence that are 
necessary to substantiate her claim, which have not 
previously been provided.  The Board must point out that the 
notice provisions of the VCAA, unlike the development 
provisions, are applicable in claims to reopen, even if new 
and material evidence has not been submitted.  Therefore, for 
due process purposes, the Board is returning the claim for 
the correction of procedural defects.  

The Board also notes that in the October 1999 rating 
decision, the RO determined that the appellant's claim is not 
well grounded.  The requirement that a claim must first be 
well grounded is no longer applicable.  The Board further 
notes that it could not locate a request for medical records 
from E.R. Sr. Memorial Hospital, referred to in the 
appellant's affidavit.  These records should be located and 
associated with the file.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The appellant should be requested to 
execute a release of information for the 
veteran's medical records from E.R. Sr. 
Memorial Hospital.  The RO should then 
take appropriate action to obtain the 
medical records.

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
appellant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements have been 
satisfied in light of the discussion above 
by the Board.

If the benefit sought on appeal remains denied, the appellant 
and her representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 

allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



